Smith, C. J.,
delivered the opinion of the court.
Appellees are not entitled to recover from appellants any part of the money deposited by them in the Bank of Commerce on the 22d day of July, 1911, to the credit of Williams Reeves, Jr., and thereafter applied by him or the bank to defalcations in Reeves ’ account with the state which thereafter occurred; but they are entitled to recover, not only the nine thousand, forty seven dollars and fifty cents, paid by them to the state on July 22, 1911, to cover the amount of privilege taxes for which William Reeves, Jr., was then in default, together with six per cent, interest thereon from that date, and which was allowed them in the court below, but they are also entitled, and should have been allowed, to recover of *902appellants and cross-appellees the sum of two thousand seven hundred' and fourteen dollars and twenty five cents damages due the state by Reeves on account of his defalcations prior to July 22, 1911, which was paid by them, and eighty dollars and thirty six cents, interest due the state on that date by Reeves on the money for which he was then in default and which interest was paid by the appellees; so that, on the cross-appeal, the decree of the court below will be reversed, and a decree entered here' against each of the cross-appellees for his pro rata of the sum of eleven thousand, eight hundred forty-two dollars and eleven cents, with six per cent, interest thereon from July 22, 1911.

Reversed on cross-appeal, and decree here.